Citation Nr: 1729925	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-19 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee strain. 

2.  Entitlement to an initial rating in excess of 10 percent for left knee strain. 

3.  Entitlement to an initial rating in excess of 10 percent for right shoulder acromioclavicular (AC) joint osteoarthritis.

4.  Entitlement to service connection for an upper back disorder. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Army from June 1986 to September 1986, and on active duty in the U.S. Air Force from March 1987 to February 2009.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from July 2009 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In the July 2009 rating decision, the RO granted service connection for right knee strain and left knee strain with initial 10 percent ratings, effective March 1, 2009, and denied service connection for an upper back disorder.  In the July 2012 rating decision, the RO granted service connection for right shoulder AC joint osteoarthritis with an initial 10 percent rating, effective May 24, 2010.  The Board notes that, while the Veteran also submitted a notice of disagreement as to the denial of service connection for a left ankle disorder in the July 2009 rating decision and such issue was addressed in the statement of the case, the Veteran limited his substantive appeal to solely to the issues of entitlement to initial ratings in excess of 10 percent for right and left knee strains, and service connection for an upper back disorder. 

The Board further notes that a February 2014 rating decision denied service connection for depression and erectile dysfunction.  Thereafter, the Veteran entered a notice of disagreement as to the denial of such claims in June 2014.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claims are still being developed by the Agency of Original Jurisdiction (AOJ).  As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected. 

The Board observes that, subsequent to the issuance of the July 2012 supplemental statement of the case, which addressed the issues of entitlement to initial ratings in excess of 10 percent for right and left knee strains, and entitlement to service connection for an upper back disorder, additional evidence was associated with the record.  The Veteran has not waived AOJ consideration of such evidence; however, as these claims are being remanded, the AOJ will have an opportunity to review the newly received evidence such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  

In regard to the other issue on appeal, while additional evidence was submitted after the AOJ most recently adjudicated the Veteran's initial rating claim for his right shoulder AC joint osteoarthritis in the March 2014 statement of the case, as his substantive appeal was received in April 2014, a waiver of AOJ consideration is not necessary.  See 38 U.S.C. § 7105 (e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  Therefore, the Board may properly consider such evidence with regard to such claim. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Bilateral Knee Strains and Right Shoulder AC Joint Osteoarthritis

With regard to the Veteran's claims for higher initial ratings for right and left knee strains, and right shoulder AC joint osteoarthritis, he last underwent VA examinations in December 2011 and March 2012, respectively, so as to determine the nature and severity of such disabilities.  In connection with each examination, the examiner found that such disabilities did not impact the Veteran's ability to work.

In August 2016, the Veteran's representative submitted a February 2015 private treatment record with respect to the Veteran's ability to complete work-related activities.  Here, Dr. C.P. reported that the Veteran's service-connected disabilities would require him (1) to take additional breaks, about half the time, one or more times per day; (2) to miss work or need to leave early two days per month; (3) to consistently carry and lift less than ten pounds throughout the entire work day; and (4) to stand less than two hours, to walk less than two hours, and to sit two to four hours consistently in a normal eight-hour work day without resting.  

Consequently, as such suggests that the Veteran's bilateral knee strains and right shoulder AC joint osteoarthritis symptomatology may have increased in severity since the December 2011 and March 2012 VA examinations, respectively, a remand is necessary in order to schedule him for appropriate VA examinations in order to assess the current nature and severity of such service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the examinations conducted during the course of the appeal, which includes those in April 2009 and December 2011 with respect to the Veteran's bilateral knee disabilities; and April 2009, December 2011, and March 2012 with respect to the Veteran's right shoulder disability, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, in conducting the VA examination, the examiner should address such inquiries, and provide a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

Furthermore, the Veteran's claims should be readjudicated on the entirety of the evidence, to include such received after the issuance of the July 2012 supplemental statement of the case and March 2014 statement of the case.

Upper Back Disorder

The Veteran contended that he had an upper back disorder as a result of an in-service injury.  Specifically, in March 2009 and April 2010 written correspondences, he reported that, while in service, he was directed to move furniture in between offices and injured his back while doing so.  

Service treatment records (STRs) dated in June 2007 treatment record reflects that the Veteran reported feeling shoulder pain/aching shortly after lifting furniture approximately eight days prior.  An additional June 2007 treatment record documents the Veteran's right side of his thoracic spine exhibited a spasm of the paraspinal muscles from T4 to T7.  In this regard, he was diagnosed with spasms, myalgia, and myositis, and treated with pain medications and injections.  At the Veteran's October 2008 separation examination, the examiner indicated a history of chronic low back pain.  Furthermore, an October 2008 Report of Medical Assessment notes the Veteran's complaint of back pain and history of strain for approximately 2 1/2 years prior. 

The Veteran's post-service VA treatment records dated in June 2009 reflect an assessment of chronic upper back pain, and his report of injuring his back two years prior when moving furniture.  A February 2010 VA treatment record further reflects an assessment of chronic back pain.  A May 2010 VA treatment record notes the Veteran's complaint of continued pain in his right upper back with numbness down his bilateral arms and hands, and an assessment of chronic back pain.  VA treatment records dated in June 2010 reveal that the Veteran underwent physical therapy with treatment to his right scapular/thoracic region.  VA treatment records dated in March and June 2011 VA treatment record indicates an assessment of chronic back pain. 

In April 2009, the Veteran underwent a VA examination.  At this time, he complained of constant upper back pain between his shoulder blades with radiation down his arms and associated stiffness.  He described the pain as moderate; "like a jagged knife with electricity, with sharp severe pain."  He reported that he was moving furniture two years prior and "pinched a nerve," was treated with injections, and had "not been the same since this time."  He further reported that his upper back symptoms were aggravated by lifting over 10 to 15 pounds.  Following examination, the VA examiner noted a diagnosis of thoracic back strain; however, she did not provide an etiological opinion. 

The Veteran underwent a second VA examination in December 2011.  At this time, he reported that, in June 2007, he had been moving heavy furniture at Yokota Air Base in Japan for approximately eight hours, and shortly thereafter began to experience low back pain.  He further reported that he was referred to the VA clinic and given Motrin approximately eight days after such incident, which provided temporary relief; however, he did not go to the VA clinic again and did not obtain an X-ray.  The examiner further noted that, since April 2009, the Veteran did not have complaints of low back pain.  Additionally, the Veteran indicated that his back pain was constant, and his symptoms were aggravated by lifting, bending, and normal walking motions of his arms.  Following examination, the examiner simply noted a diagnosis of chronic low back pain.

The Board finds the aforementioned VA examinations are inadequate to decide the claim as the April 2009 VA examiner did not offer an etiological opinion and the December 2011 VA examiner did not consider the Veteran's April 2009 diagnosis of thoracic back sprain.  Rather, the examiner simply reported that the Veteran did not have a disorder, finding only complaints of pain.  Furthermore, while the examiner noted that, since April 2009, the Veteran had not complained of low back pain, the examiner failed to discuss the assessments of chronic back pain in VA treatment records dated in February and March 2010, and March and June 2011; as well as June 2010 VA treatment records which indicated that the Veteran underwent physical therapy with treatment to his right scapular/thoracic region.  In this regard, it is unclear whether the December 2011 VA examiner fully reviewed the Veteran's entire claims file as such notation in the examination report was blank.  As such, the examiner's opinion that the Veteran did not have a disorder, but instead a symptom of chronic low back pain is, at least in part, based on an incomplete factual history and understanding.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on inaccurate factual premise are not probative).  

Thus, the Board finds that, in light of the fact that there is contradicting evidence with regard to whether the Veteran has an upper back disorder and, if so, whether such is related to service, a remand is necessary to provide him with a new VA examination that adequate addresses such matter. 

Furthermore, the Veteran's claim should be readjudicated on the entirety of the evidence, to include such received after the issuance of the July 2012 supplemental statement of the case. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected right and left knee strains.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Examination findings should be reported to allow for application of pertinent rating criteria for the knee.  The examiner should record the range of motion of the right and left knees observed on clinical evaluation in terms of degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If there is clinical evidence of pain on motion, or any of the other above-noted symptoms, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's right and left knee disabilities conducted during the course of the appeal in April 2009 and December 2011.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided. 

The examiner should also address the presence of lateral instability and/or recurrent subluxation, and the severity of such condition, as well as current and/or prior meniscal conditions and any associated symptomatology. 

The examiner should comment upon the functional impairment resulting from the Veteran's right and left knee disabilities.  

All opinions expressed should be accompanied by supporting rationale.

2.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected right shoulder AC joint osteoarthritis.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Examination findings should be reported to allow for application of pertinent rating criteria for the shoulder.  The examiner should record the range of motion of the right shoulder observed on clinical evaluation in terms of degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If there is clinical evidence of pain on motion, or any of the other above-noted symptoms, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's right shoulder disability conducted during the course of the appeal in April 2009, December 2011, and March 2012.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided. 

The examiner should specifically report whether limitation of motion of the arm is at shoulder level, midway between his side and shoulder, or to 25 degrees from his side. The examiner should also report whether the Veteran has unfavorable ankylosis of scapulohumeral articulation with abduction limited to 25 degrees from the side, intermediate ankylosis of scapulohumeral articulation between favorable and unfavorable, or favorable ankylosis of scapulohumeral articulation with abduction to 60 degrees with the ability to reach his mouth and head. The examiner should further report whether the Veteran has other impairment of the humerus, including a loss of the head, nonunion, fibrous union, recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements, infrequent episodes and guarding of movement only at shoulder level, or mal-union with marked or moderate deformity. Finally, the examiner should report whether the Veteran has dislocation of the clavicle or scapula, nonunion of the clavicle or scapula with loose movement, nonunion of the clavicle or scapula without loose movement, or mal-union of the clavicle or scapula.

The examiner should comment upon the functional impairment resulting from the Veteran's right shoulder disability.  

All opinions expressed should be accompanied by supporting rationale.

3.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of his upper back disorder.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

(A) The examiner must identify all upper back disorders since shortly before, at the time of, or during the pendency of his Mach 2009 claim (even if currently asymptomatic or resolved). 

If the examiner does not find a diagnosis of thoracic back sprain, he or she should reconcile such determination with the April 2009 VA examination report reflecting such diagnosis.

(B) For each diagnosed upper back disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) related to the Veteran's military service, to include his in-service treatment for a spasm of the paraspinal muscles in the right side of his thoracic spine in June 2007, and complaint of back pain and history of strain in October 2008.

The examiner should take into consideration all of the evidence of record, to include the service treatment records reflecting back pain and history of strain as noted above; post-service treatment records, to specifically include VA treatment records which reflect assessments of chronic back pain in February and May 2010, and March and June 2011, as well as June 2010 VA treatment records which indicate that the Veteran underwent physical therapy with treatment to his right scapular/thoracic region; lay statements from the Veteran, to include his complaints of continuity of symptoms since discharge from service, as well as his post-service symptomatology, accepted medical principles, and objective medical findings. 

All opinions expressed must be accompanied by supporting rationale. 

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the July 2012 supplemental statement of the case and March 2014 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

